Citation Nr: 1622900	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  03-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a head injury with headaches (head injury residuals) prior to October 23, 2008.

2.  Entitlement to a rating in excess of 40 percent for a traumatic brain injury (TBI) since October 23, 2008.

3.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.

4.  Propriety of the assignment of a total disability rating due to hospital treatment in excess of 21 days from January 22, 2012, to February 29, 2012.
 
5.  Propriety of the assignment of a separate rating for left lumbar radiculopathy, evaluated as 10 percent disabling as of November 3, 2004, and 20 percent disabling as of August 6, 2012.

6.  Propriety of the assignment of a separate rating for right lower extremity radiculopathy, evaluated as 20 percent disabling as of August 6, 2012.

7.  Entitlement to service connection for left shoulder disorder, to include as secondary to service-connected residuals, closed reduction, dislocation of the right shoulder.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 (headache/TBI and left shoulder disorder), November 2006 (lumbosacral strain), June 2007 (lumbosacral strain and left lumbar radiculopathy), and June 2013 (TBI, lumbosacral strain, left lumbar radiculopathy, right lower extremity radiculopathy) rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey; New York, New York; Newark, New Jersey; and Philadelphia, Pennsylvania, respectively.

The Board remanded the head injury residuals, lumbosacral strain, and left shoulder disorder claims in October 2007.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for an increased rating for lumbosacral strain and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran has been represented by several different Veterans' service organizations and private attorneys during the course of the appeal.  Most recently, in a VA Form 21-22a (Appointment of Individual as Claimant's Representative) that was received by VA in May 2013, the Veteran appointed Christine Clemens, Esq. to represent him.  Shortly thereafter in August 2013, Ms. Clemens revoked the power of the attorney, specifically noting that the Veteran had been previously advised of her revocation and copying the Veteran on her written notice to VA.  Notably, Ms. Clemens was appointed after the October 2007 remand and prior to the case being re-certified to the Board in October 2014.  Additionally, the Veteran had ample time to appoint a new representative after Ms. Clemens' revocation if he so desired.  Given the foregoing, the Board finds that the requirements for withdrawal of representation noted in 38 C.F.R. § 14.631 (2015) have been complied with and, as the Veteran has not appointed a new representative, he is unrepresented in his appeal.

Regarding the head injury residuals and TBI claims, the Board notes that, after the October 2007 remand, VA regulations regarding the evaluation of head injury residuals changed.  Notably, in a May 2010 submission, the Veteran's then-representative specifically requested that VA apply the newly promulgated regulations to the Veteran's claim for an increased rating for his head injury residuals.  Accordingly, in June 2013 the RO assigned a 50 percent rating for migraines as a residual of a TBI, a 10 percent rating for tinnitus as a residual of a TBI, and a 40 percent rating for a TBI, all effective the date the new regulation was enacted, October 23, 2008.  The Veteran did not express any disagreement with the separately assigned ratings for migraines or tinnitus and the RO issued subsequent supplemental statements of the case (SSOC) on the TBI issue alone.  Notably, the TBI was rated as a head injury residual prior to October 23, 2008, the TBI issue has been developed pursuant to the Veteran's previous appeal of the head injury residuals claim, and the Veteran did not expressed disagreement with the June 2013 rating decision regarding the effective date and rating for migraines.  Thus, the Board finds that the residuals of a head injury prior to October 23, 2008, and the TBI itself thereafter are the only issues on appeal related to the Veteran's original head injury residuals increased rating claim.

Turning to the lumbosacral strain issue, the Board notes that this issue was remanded in October 2007 for the issuance of a statement of the case.  However, a review of the record indicates that, while the Veteran's claims file was physically at the Board in 2007, the RO further developed his lumbosacral strain issue in a temporary file that was not available for review by the Board.  Specifically, in a June 2007 rating decision, the RO denied an increased rating for the lumbosacral strain and granted a separate 10 percent rating for left lumbar radiculopathy.  While the Veteran did not submit a formal notice of disagreement with the June 2007 rating decision, he did submit an August 2007 letter alleging a change in his back symptomatology.  Thereafter, in April 2011 the RO issued a statement of the case on the issue.  Despite the fact that the Veteran did not file a formal appeal after the issuance of the April 2011 statement of the case, the RO took additional action that indicated that such matter was on appeal, to include issuance of two SSOCs in August 2013 and October 2014.  Consequently, the Board has jurisdiction over the lumbosacral strain issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In addition to the RO granting left lumbar radiculopathy during the course of the appeal for the Veteran's lumbosacral strain, in June 2013, the RO also granted service connection for right lower extremity radiculopathy, rated as 20 percent disabling, and increased the left lumbar radiculopathy rating to 20 percent, both effective August 6, 2012.  Such rating decision also assigned a temporary total rating for hospitalization related to the Veteran's lumbosacral strain from January 22, 2012, to February 29, 2012.  The Board notes that the Veteran did not file a notice of disagreement regarding the radiculopathy issues, however, such issues are part and parcel of his claim of entitlement to an increased rating for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  Furthermore, the propriety of the length of the temporary total rating is likewise part and parcel of the Veteran's increased rating claim.  Therefore, such issues have been included on the title page of this decision.

As was noted in the prior Board remand, in his March 2003 substantive appeal regarding the head injury residuals and left shoulder claims, the Veteran requested a hearing before a Veterans Law Judge.  In May 2007 the Veteran's then-representative requested to cancel the hearing due to the Veteran's incarceration.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through October 2014, which were considered by the AOJ in the June 2013 and October 2014 SSOCs.

The Board notes that two issues were referred in the October 2007 remand:  apportionment of benefits during the Veteran's incarceration and a waiver of overpayment to the Veteran.  The evidence of record including a November 2012 decision and notice letter, indicate that the apportionment issue has been adjudicated.  Regarding the Veteran's request for a waiver of overpayment, it remains unclear from the evidence of record whether this issue has been adjudicated.  Specifically, a series of emails between an employee of the Philadelphia, Pennsylvania, RO and an employee of the Committee on Waivers and Compromises indicate that the issue was at least referred to the appropriate persons as recently as September 2014.  However, the record also contains several statements from the Veteran in which he indicates that any debt he owed to VA has been paid.  To the extent the issue of waiver of overpayment has not been fully adjudicated, it is again referred for appropriate action.

Finally, the issue of entitlement to special monthly compensation (SMC) has been raised by the record by the Board's grant of a temporary total rating below, but has not been adjudicated by the RO.  For reasons more fully discussed below, the issue is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for residuals of a head injury prior to October 23, 2008, and for TBI since October 23, 2008, and entitlement to service connection for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbosacral strain has not resulted in ankylosis of the thoracolumbar spine.  Incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown, and the evidence has not shown any objective neurological abnormalities associated with the lumbosacral strain, aside from bilateral radiculopathy of the lower extremities, which have been separately rated.
	
2.  From November 27, 2011, to January 17, 2012, and from January 22, 2012, to February 22, 2012, the Veteran received in-patient treatment for his lumbosacral strain.

3.  As of November 3, 2004, the Veteran's left lumbar radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

4.  Since August 6, 2012, the Veteran's left lumbar radiculopathy has resulted in no more than moderate incomplete paralysis of the sciatic nerve.

5.  Since August 6, 2012, the Veteran's right lower extremity radiculopathy has resulted in no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5295, 5237 (2002), (2003), (2015).

2.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days from November 27, 2011, to February 29, 2012, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.29 (2015).

3.  The assignment of a separate 10 percent rating, but no higher, as of November 3, 2004, but no earlier, and a separate rating of 20 percent, but no higher, as of August 6, 2012, but no earlier, for left lumbar radiculopathy was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5295, 5237, 8520 (2002), (2003), (2015).

4.  The assignment of a 20 percent rating, but no higher, as of August 6, 2012, but no earlier, for right lumbar radiculopathy was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5295, 5237, 8520 (2002), (2003), (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case regarding the Veteran's claim for an increased rating for his lumbosacral strain, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2001 letter, sent prior to the initial unfavorable decision issued in May 2004, which was reconsidered in the November 2006 rating decision noted above, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2006 letter was issued after the initial May 2004 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claim was readjudicated in November 2006 and June 2007 rating decisions, an April 2011 statement of the case, and August 2013 and October 2014 SSOCs.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records, various private treatment records, Social Security Administration (SSA) records, and VA treatment records have been obtained and considered.  The Board notes that the Veteran has vaguely referenced treatment during his incarceration at Green Haven Correctional Facility (Green Haven).  In this regard, the Veteran's SSA records, which have also been associated with the file, include a letter from Green Haven indicating that the Veteran had been transferred to another institution and that SSA's request for records would be forwarded to the Medical Records Department; however, no prison medical records are apparent in the Veteran's SSA records or his claims file.  However, the Veteran was repeatedly advised during the course of the appeal that VA would attempt to procure any relevant records that he identified and provided an authorization for, but that he was ultimately responsible for ensuring that relevant records were associated with his file.  The Veteran has not submitted the records from Green Haven, nor has he provided a release to allow VA to obtain such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")   Consequently, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in November 2004, October 2006, July 2008, and August 2012 to determine the severity of his lumbosacral strain with associated radiculopathy.  The Veteran has been an active participant in his appeal and has submitted vague statements that could be construed as challenging the validity of his examinations.  However, as he has not pointed to any specific reason for the Board to question the validity of the examination findings, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbosacral strain with neurological residuals as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); and see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  Moreover, the Veteran has not alleged that his lumbosacral strain with radiculopathy has worsened in severity since the August 2012 VA examination.  Rather, with respect to such claim, he argues that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Finally, as noted in the introductory section above, the Veteran's claim for an increased rating for his lumbosacral strain was remanded in the October 2007 rating decision for the issuance of a statement of the case.  Such action was completed in April 2011 and no further action pursuant to Stegall, supra, is required.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Board has considered whether staged ratings are warranted up to one year prior to the date of claim.  

Regarding the date of claim, the Veteran filed a claim for increase on March 31, 2003, and his claim was denied in a May 2004 rating decision.  Thereafter, in June 2004 the Veteran requested that the RO reconsider the May 2004 rating decision.  The RO denied the claim again in November 2006.  The Veteran expressed disagreement with that denial in December 2006 and the Board remanded the matter for the issuance of a statement of the case in October 2007, apparently unaware that another rating decision was issued in June 2007 that continued the May 2004 and November 2006 denials.  Given this procedural history in which the Veteran's claim was in some form of appellate status since his March 2003 claim for increase, the Board has resolved all reasonable doubt in the Veteran's favor and considers the date of claim to be March 31, 2003.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In the instant case, a June 1989 rating decision granted service connection for residuals of a low back injury and assigned an initial 10 percent rating, effective October 21, 1987, pursuant to DC 5295 (lumbosacral strain).  Then, by rating decision issued in October 1991, the RO increased the disability rating to 20 percent, effective September 23, 1991, pursuant to DC 5295.  Thereafter, in April 1994 the RO assigned a noncompensable rating effective March 1, 1994, given the Veteran's failure to appear for a scheduled examination.  The Veteran submitted a claim for an increased rating in October 2001 and by rating decision issued in April 2002, the RO increased the Veteran's disability rating for his lumbosacral strain to 40 percent, effective August 13, 2001 pursuant to DCs 5295-5292 (lumbosacral strain and limitation of motion of the lumbar spine).  As detailed above, in March 2003 the Veteran again sought an increased rating and the appeal is now before the Board despite the fact that the Veteran never perfected an appeal as to the issue.  See Percy, supra.  

Notably, as a result in a change to regulations regarding the rating of disabilities of the spine, the RO changed the DC that the Veteran's lumbosacral strain was rated under to 5237 (lumbosacral strain) in a May 2004 rating decision.  Most recently, in a June 2013 rating decision, the RO assigned a temporary total rating from January 22, 2012, to February 29, 2012, based on hospitalization for a period in excess of 21 days.  

In summary, the Veteran's back disability has been rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, 5292, and 5237 (2002), (2003), (2015), which pertain to the evaluation of lumbosacral strain.

For the entirety of the appeal period, 38 C.F.R. § 4.71a, DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

As noted above, the regulations for rating disabilities of the spine were revised during the pendency of the Veteran's claim effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The RO has notified the Veteran of all applicable regulatory changes and considered his claim under such regulations.  Specifically, the April 2011 statement of the case provided the rating criteria in effect as of September 2002, and as of September 2003, as did subsequent SSOCs.  Therefore, there is no prejudice to him in the Board considering all applicable diagnostic codes. 

The Board notes that the regulations for rating disabilities of the spine were also revised on September 23, 2002.  However, this regulation changed prior to the Veteran's March 31, 2003, claim.  To the extent an argument can be made that the changed regulation is nevertheless applicable since the regulation change occurred during the one-year look back period under 38 C.F.R. § 3.400, the Board notes that the September 23, 2002, change only pertained to IVDS which is neither alleged nor shown in the evidence of record in this case, nor are incapacitating episodes consistent with IVDS.  Specifically, an August 2012 VA examiner found no evidence of IVDS or episodes of bed rest.  Moreover, the Veteran has not reported a diagnosis of IVDS or incapacitating episodes for IVDS.  Thus, the old rating criteria for IVDS are not applicable and will not be further discussed.

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, DC 5295 (2003).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, DC 5292 (2003). 
Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (IVDS).  The code for IVDS (DC 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243. 

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

As indicated previously, the Veteran's disability also involves lumbar radiculopathy of the bilateral legs.  In this regard, effective November 3, 2004, the Veteran was assigned a 10 percent rating for left lumbar radiculopathy pursuant to DC 8520.  Thereafter, effective August 6, 2012, the Veteran was assigned separate 20 percent ratings for lumbar radiculopathy of the left lower extremity and right lower extremity pursuant to DC 8520.  Such diagnostic code addresses the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

A total rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29.

The medical evidence relating to the Veteran's March 2003 claim for an increased rating consists of VA examination reports dated in November 2004 (two examinations), October 2006, July 2008, and August 2012, limited private treatment records, and VA treatment records dated through October 2014.

In a November 3, 2004, neurology examination report, the examiner noted the Veteran's medical history, his complaints of low back pain, and that he moved and walked slowly due to pain.  At the time of that examination, the Veteran reported experiencing numbness and weakness in both legs (but left more than right) and back pain that radiated into his lower extremities.  He further reported that sitting for prolonged periods, standing, walking, bending and stooping all aggravated his back pain, which was rated as ranging from 7/10 to 10/10 in severity.  Percocet was reported to alleviate some of his pain.  Upon examination, motor strength and deep tendon reflexes were noted to be full and the Veteran exhibited full sensation to touch.  The Veteran was noted to have tenderness in the lumbar region and mild paraspinal muscle spasms were noted on the lumbar paravertebral muscles.  Range of motion testing revealed forward flexion to 45 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, and extension to 20 degrees; bilateral rotation range of motion measurements were not provided.  The examiner also noted that straight leg raises were limited to 45 degrees on the left and 55 degrees on the right.  The examiner diagnosed chronic lower back pain and bilateral lumbosacral radiculopathy, left more than right.  

At a November 5, 2004, spine examination conducted just two days after the examination noted above, the Veteran reported his back pain severity as 6/10.  He also reported that he experienced tingling in his right leg.  He denied taking any medication for treatment.  Confusingly, he also reported that he experienced flares after long periods of walking and standing and he noted that his pain during a flare was 5/10; he also noted that his pain increased after repeat motion to 6/10.  He reported the ability to walk a half mile in 20 minutes and lift 20 pounds.

Upon examination, the Veteran was noted to have a steady and antalgic gait but was able to ambulate independently without the use of a cane, walker, or brace.  Range of motion testing revealed forward flexion to 76 degrees, extension to 10 degrees, left lateral flexion 22 degrees, right lateral flexion to 30 degrees, left lateral rotation to 24 degrees, and right lateral rotation to 24 degrees; pain was noted at the end of motion in all areas.  While repeat testing was apparently performed, it is unclear from the examination report what changes were noted on repeat.  Specifically, the examiner noted "...mild increase in the flexion 10 degrees and limitation of motion in extension is 10 degrees."  This could mean that flexion improved on repeat or that an additional 10 degrees was lost.  The examiner also noted that the Veteran experienced increased weakness and lack of endurance on repeat motion but there was no increase in fatigue.  Pain was noted to be a major impact.  Spasm and tenderness were noted.  Neurological testing was impeded by the Veteran's failure to cooperate fully, however, the examiner did note full motor strength and deep tendon reflexes bilaterally.  Waddell test was negative.  Back strain and residual grade spondylolysis or spondylolisthesis were diagnosed.  

During the October 2006 examination that was conducted at Green Haven, the examiner noted a review of the Veteran's medical history and his subjective reports regarding his back.  The 2006 examiner noted that the Veteran ambulated normally without any assistive devices.  Neurologically, the Veteran was noted to have normal reflexes.  The examiner diagnosed acute lumbosacral strain and spondylolisthesis of the vertical column based on a review of the Veteran and his medical records.

A private electromyography (EMG) was performed in October 2006, apparently through the corrections system.  Dr. S.W. reviewed the EMG findings and opined that the Veteran had left L5 radiculopathy that was likely caused by foraminal narrowing.  No right lower extremity radiculopathy was noted.  After reviewing 
the test results in December 2006, Dr. C. B. opined that the Veteran had spondylolisthesis with spondylolysis at L5-S1 with bilateral neural foraminal compromise.  

During the July 2008 examination, the examiner noted a review of the Veteran's claims file and noted his subjective reports including constant pain rated as 8-9/10.  The Veteran was noted to be very unsteady and to use a cane and a back brace.  He reported the ability to walk 200 feet with tremendous pain.  

Initially, the 2008 examiner noted that the Veteran was in obvious pain and that he had narrowing of his lumbosacral spine.  The examiner also noted the Veteran's frequent VA treatment and that various medications had been prescribed to treat his symptoms including pain, numbness, and radiating pain down the left and right legs and hips.  

Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  After repetitive movement, forward flexion was decreased to 10 degrees.  Obvious pain and muscle spasms were noted by the examiner and straight leg raises were positive for lower back pain.  During a genitourinary examination that was performed the same day, the Veteran denied any incontinence.  

The Veteran was admitted to the VA Medical Center (VAMC) in Buffalo, New York, on December 9, 2009, and discharged on December 14, 2009.  At that time the Veteran reported chronic back pain that radiated to the left side of his body; his pain was reported to be acutely worse during the preceding 24 hours.  The Veteran denied the use of any pain medication prior to his admission to the emergency department at which time he was provided with Dilaudid, which he reported was the only type of medication that relieved his pain.  Notably, the Veteran indicated that he recently over-exerted his back.  He denied incontinence and right lower extremity weakness.  Treatment records indicate that, while discharge was initially planned for the same day as admission, the Veteran refused to leave the VAMC.  On examination, the Veteran was noted to be uncomfortable and in pain.  He had full right lower extremity strength and reduced left lower extremity strength to 3/5 in the left hip and left foot.  There was also decreased sensation to touch in the left foot.  During his hospitalization, the Veteran's pain and weakness was noted to improve as did his ambulation with the use of a walker.  Tangentially, he was noted to persistently request opiates and his toxicology reports were positive for cocaine and opiates.  

In December 2011, the Veteran notified VA that he had been hospitalized for his back pain for a period exceeding 21 days.  VA treatment records indicate that, on November 27, 2011, the Veteran presented at a VAMC reporting that he was homeless, had been walking for the preceding four days (after a release from prison), and that his feet and back were causing him pain.  The Veteran was provided treatment for his pain and was eventually admitted under a "social" admission code, apparently due to his homeless status.  Nevertheless, additional treatment records indicate that the Veteran was provided with pain medication, x-rays, physical therapy, and other treatment for his back pain including setting up future appointments to evaluate his pain.  A January 17, 2012, treatment record indicates that on that date the Veteran left the VAMC against medical advice after he was questioned regarding the use of cocaine and the staff's observation of signs and symptoms consistent with crack cocaine use in the hospital (wandering around, sweating profusely, racing heart, hyperactive behavior, and strong smells of burning emanating from his room).  

As noted in the June 2013 rating decision that assigned a temporary total rating from January 22, 2012, to February 29, 2012, the Veteran returned to the hospital several days after his January 17, 2012, departure and was again admitted for treatment of his back disability.  Notably, during both the November to January and January to February hospitalizations, there is medical evidence indicating that the Veteran refused to be discharged given his lack of housing.  

The Veteran was also hospitalized from February 23, 2012, to March 5, 2012, for chronic hip, back, and shoulder pain.  There is no indication that the Veteran's departure from the VAMC on February 22, 2012, and return on February 23, 2012, was a temporary release that was approved by an attending VA physician as part of a treatment plan.

The Veteran was most recently examined on August 6, 2012.  During the spinal examination, he reported that he was barely able to walk, that he experienced pain after standing for long periods of time, radiating pain across his back and down his left leg, numbness in his right foot, and flares that occurred daily; he noted the constant use of a cane for ambulation.  

Range of motion testing revealed forward flexion to 85 degrees with complaint of pain at the end of motion, extension to 25 degrees with complaint of pain at the end of motion, bilateral flexion and rotation were full to 30 degrees with complaint of pain at the end of motion.  There was no additional loss of motion upon repeat testing.  The Veteran did have functional loss and/or functional impairment of the thoracolumbar spine, specifically, less movement than normal, pain on movement, and disturbance in locomotion.  There was no evidence of localized tenderness although muscle spasms severe enough to result in an antalgic gait were observed.  Muscle strength was noted to be 4/5 in bilateral hip flexion, knee extension and ankle plantar flexion; and 5/5 in bilateral ankle dorsiflexion and toe extension.  There was no evidence of muscle atrophy.  Lower extremity deep tendon reflexes were noted to by hypoactive.  The Veteran was noted to have normal sensation to touch in the lower extremities except for in the right foot, which exhibited decreased sensitivity.  Regarding radicular pain, the examiner noted moderate dull pain in both lower extremities, mild numbness in the right lower extremity, and moderate numbness in the left lower extremity.  No other signs of radiculopathy were present and there were no other neurologic abnormalities.  The examiner opined that there was moderate paralysis of the sciatic nerve root in both lower extremities, but no involvement of the femoral nerve or other nerves was noted.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Importantly, the 2012 examiner specifically noted that the Veteran did not suffer from IVDS, scars, or vertebral fracture.  The examiner noted extensive review of the Veteran's VA treatment records as indicated by the inclusion of many excerpts therefrom.  Upon reviewing the examination report, the Board notes that there was no finding of ankylosis.

The Board must further note that the 2012 examination apparently ended in a police escort for the Veteran.  It seems that, after the examination was conducted, the Veteran accused the examiner of forcing him to perform the ROM exercises despite the fact that they were causing him excruciating pain.  In this regard, the examiner noted that the Veteran did state "that hurts doc" during the range of motion testing but did not ever indicate or express that he was experiencing excruciating pain.

A peripheral nerves examination was also conducted on August 6, 2012.  The examiner noted mild right lower extremity intermittent pain and numbness and moderate left lower extremity intermittent pain and numbness.  There was no muscle atrophy or trophic changes.  Upper and lower extremity sensation to light touch was normal except in the right foot which had decreased sensation.  As noted above, the Veteran presented with an antalgic gait which the examiner attributed to his anterolisthesis of the L5 on S1 discs, secondary to bilateral L5 pars defects.  Phalen's and Tinel's tests were both negative.  

The examination report also includes detailed findings regarding the nerves affected by the Veteran's peripheral nerve condition.  Specifically, the examiner noted moderate bilateral incomplete paralysis in the sciatic nerve and mild bilateral incomplete paralysis in the following lower extremity nerves:  external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, external cutaneous nerve of the thigh, and the ilio-inguinal nerve.  The Veteran's upper extremity nerves and radicular groups were all noted to be normal.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Despite the fact that the peripheral nerves and spinal examinations were performed on the same day, the examination reports are inconsistent in several areas regarding the severity of the Veteran's symptoms.  Specifically, contrary to the neurological findings in the spine examination that showed 4/5 strength in bilateral hip flexion, knee extension and ankle plantar flexion, the peripheral nerves examination report documents muscle strength that was 5/5 bilaterally except in the bilateral knees.  Also contrary to the findings during the back examination that noted deep tendon reflexes that were hypoactive, the Veteran's deep tendon reflexes were noted to be normal during the peripheral nerves examination.  Yet another inconsistency is that the Veteran reported the constant use of a cane to assist in ambulation during the spine examination, yet the peripheral nerves examination report notes the constant use of crutches as an ambulation aid.  This particular discrepancy could very well be a typographical error on the part of the examiner.  

The Veteran's VA treatment records document his consistent reports of back pain throughout the appeal period.  The Board notes, as did the 2012 examiner, that the Veteran has undergone numerous imaging studies that revealed arthritis, but not vertebral fracture.  Specifically, an x-ray of the lumbosacral spine in 2001 documented spondylolisthesis secondary to spondylolysis and images obtained in November 2004 were unchanged from the 2001 study.  Thereafter, December 2006 MRI imaging was consistent with prior findings and revealed bilateral neural foraminal compromise at the L5-S1 level.  A March 2008 x-ray of the lumbosacral spine revealed grade 1 anterior listhesis of the L5 with regard to S1 and at least moderate narrowing of the space at L5-S1.  In December 2009 a CT of the lumbar spine was performed that revealed findings consistent with those previously noted and degenerative changes of the intervertebral discs; there was no evidence of critical spinal canal stenosis at that time.  An MRI of the lumbar spine that was also performed in December 2009 was again consistent with previous findings and noted bilateral pars interarticularis defect, mild deformity of the cal sac without evidence of significant spinal canal stenosis, and advanced foraminal narrowing because of foraminal disc herniation, spondylolisthesis, and encroachment upon the existing nerve roots.  November 2011 x-rays revealed no acute compression fractures and December 2011 images of the lumbosacral spine noted mild instability with flexion and a CT report noted severe bilateral neuroforaminal narrowing.  MRI results from December 2011 were also consistent with the information detailed above.  A March 2012 x-ray continued to show that there was no evidence of fracture or subluxation of the lumbosacral spine and CT findings the next month did not note any changes to previous diagnoses.  MRI findings from March 2012 specifically noted that the findings related to the lumbar spine were consistent with the December 2011 study noted above.  

The Veteran was again admitted to a VAMC in October 2014 for a right lower extremity injury.  However, the treatment records indicate that this admission was related to an injury the Veteran sustained on a bus ride and he was admitted for less than 21 days.

While the Veteran did routinely seek VA treatment during the 13 year appeal period, the findings during those visits are consistent with the examination findings above and generally address his other health, substance abuse, psychiatric, and non-service-connected conditions.  However, the Board notes that, while he denied incontinence in June 2013, the Veteran reported urinary and bowel incontinence in August 2013.  Even so, at such time, his treatment provider did not conduct any physical or diagnostic testing to confirm the presence of such symptoms, or otherwise make a determination as to whether such complaints were objectively confirmed and, in fact, associated with the Veteran's back disability.  Subsequently, in February 2014 and August 2014, the Veteran denied incontinence.

Also of record are the Veteran's lay statements regarding his radiating back pain and the negative impact of his service-connected disabilities on his life.

	A.  Lumbosacral Spine Disability

Upon review of the evidence, the Board concludes that a rating in excess of 40 percent for the Veteran's lumbosacral strain is not warranted at any time during the appeal.  In this regard, the Board acknowledges that there are two sets of rating criteria that may be applied in the instant case.  

Initially, as indicated above, the Board finds that neither the old nor new rating criteria governing IVDS are applicable in the instant appeal as the entirety of the evidence, to specifically include the August 2012 VA examination report, was negative for IVDS.  Moreover, there is no indication that the Veteran was ever prescribed bed rest by a physician and he has never reported a diagnosis of IVDS.  In fact, even during the periods of hospitalization noted above, treatment records note frequent ambulation and do not indicate any prescription bed rest.

Pertinent to the rating criteria in effect prior to September 2003 under DC 5292 and 5295, the Board notes that a rating higher than 40 percent is not possible.

Pertinent to the rating criteria in effect beginning September 2003, the Board notes that a rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's spine is fixed in position, or ankylosed.  Significantly, the Veteran has maintained motion of the spine, albeit limited, throughout the entirety of the appeal period, as evidence by range of motion testing conducted at each VA examination.

	B.  Periods of Hospitalization

Upon review of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that a temporary total rating is warranted from November 27, 2011, through February 29, 2012.  

In this regard, the Board acknowledges that VA treatment records during this period provide varying reasons for the Veteran's hospitalization from November 27, 2011, to January 17, 2012, and that the Veteran has already been awarded a temporary total evaluation from January 22, 2012, to February 29, 2012.  On November 27, 2011, the Veteran initially reported to the emergency department with reports of back and foot pain.  Thereafter, the records characterize his admission as being for "social" reasons, specifically, the Veteran's homeless status.  However, the Board further notes that the hospitalization records note that the Veteran received various treatments and assistance for his back disability during the entire hospital stay.  Importantly, 38 C.F.R. § 4.29(b) indicates that even if the Veteran was admitted for a non-service-connected disability (i.e. his homeless status), if during that period the Veteran is treated for a service-connected condition for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  In this case, the record indicates that the Veteran received treatment for his service-connected lumbosacral strain on the first day of admission (November 27, 2011) in the form of pain killers, ambulation assistance, and imaging studies, and that the care continued until his departure on January 17, 2012.  Further, as noted by the RO in the June 2013 rating decision, the Veteran was subsequently hospitalized from January 22, 2012, to February 22, 2012, for his service-connected back condition.  

Notably, 38 C.F.R. § 4.29(a) indicates that the temporary total rating shall be in effect from the first date of hospitalization and terminate the last day of the month of hospital discharge.  In this case, the Veteran was discharged from his November 27, 2011, hospitalization on January 17, 2012, and was readmitted just a few days later on January 22, 2012, for another prolonged hospital stay that exceeded 21 days.  Thus, as he is entitled to a temporary total evaluation through the end of January based on his November 2011 to January 2012 hospitalization and, as he has already been assigned a temporary total evaluation from January 22, 2012, to February 29, 2012, the Board finds that the proper application of 38 C.F.R. 
§ 4.29(a) results in a 100 percent rating from November 27, 2011, through February 29, 2012.

Finally, the Board notes that the Veteran is not entitled to separate total evaluations based on his December 2009 hospitalization or his February 23, 2012, to March 5, 2012, hospitalizations as the records clearly indicate that the Veteran was admitted for less than 21 days on these occasions.  Similarly, the October 2014 hospitalization was for a non-service connected condition and was also for a period less than 21 days.

	C.  Associated Objective Neurologic Abnormalities

As of September 2002 (and thereafter, to include as a result of the regulation changes in September 2003), separate ratings for orthopedic and neurologic impairments are available.  While the Veteran has been awarded separate ratings for his bilateral lower extremity radiculopathy, the propriety of which will be addressed below, the Board finds that his back disability does not result in any additional associated objective neurologic abnormalities.  In this regard, while the Veteran complained of urinary and bowel incontinence in August 2013, he denied such symptomatology both prior and subsequent to such date.  Moreover, while his treatment provider noted such complaints, he did not conduct any physical or diagnostic testing to confirm the presence of such symptoms, or otherwise make a determination as to whether such complaints were objectively confirmed and, in fact, associated with the Veteran's back disability.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence, the Board finds that separate ratings for such claimed conditions is not warranted.

With regard to the Veteran's bilateral lower extremity radiculopathy, a private EMG study performed in October 2006 confirmed the presence of left lower extremity radiculopathy, the August 2012 VA examination confirmed the presence of right lower extremity radiculopathy, and the Veteran has been assigned separate ratings for his neurological impairment.  The Board notes that the Veteran has been awarded an effective date of November 3, 2004, for his 10 percent rating for left lower extremity radiculopathy, and August 6, 2012, for separate 20 percent ratings for lumbar radiculopathy of the lower extremities.  

		i.  Prior to August 6, 2012

Regarding the Veteran's right lower extremity, while he consistently reported the presence of radiating pain and subjective neurological symptoms such as numbness and tingling, the earliest objective evidence of lumbar radiculopathy to the right lower extremity is the August 2012 examination report.  In this regard, while the November 2004 examiner diagnosed bilateral lumbosacral radiculopathy, left more than right, the EMG study performed almost two years later did not reveal any objective findings of right lower extremity involvement.  Moreover, the 2004 examination results indicate that the Veteran had full motor strength and deep tendon reflexes, as well as normal sensation to touch.  Thereafter, the October 2006 examiner also noted that the Veteran had normal reflexes and the Veteran denied right lower extremity weakness during his December 2009 hospitalization.  Finally, there was no impression of right lower extremity radiculopathy noted in conjunction with imaging studies performed prior to August 6, 2012, including MRIs and CT scans.  As there was no objective evidence of radiculopathy during examinations, the Board finds that prior to August 6, 2012, the Veteran's lumbosacral strain did not result in right lower extremity neurological impairment.

Turning to the Veteran's left lower extremity radiculopathy, the Board finds that such warrants no more than a 10 percent rating prior to August 6, 2012, as his symptoms were manifested by no more than mild sensory and functional impairment, which more nearly approximates a mild disability of the sciatic nerve.  In this regard, the evidence shows that the Veteran lodges subjective complaints of low back pain radiating down his left leg, but the examination findings were consistently normal during this period as noted above.  Therefore, the Board finds that the Veteran's functional impairment of the left lower extremity was no more than mild prior to August 6, 2012.

		ii.  Since August 6, 2012

The Board finds that the Veteran's bilateral lower extremity radiculopathy warrants no more than separate 20 percent ratings since August 6, 2012.  In this regard, the August 2012 examiner noted moderate incomplete paralysis of the sciatic nerve, bilaterally, and examination findings that day revealed no less than 4/5 strength in the lower extremities, hypoactive deep tendon reflexes, moderate pain, and normal sensation to touch except in the right foot which had decreased sensation.  In this regard, the Board again notes that there were inconsistent findings between the spine and neurological examination reports that were completed the same day and that the Board has considered the worst symptoms recorded in this analysis.  Therefore, the Board finds that the Veteran's functional impairment of the bilateral lower extremities is no more than moderate since August 6, 2012.

Finally, while the 2012 examination report does show mild impairment of several nerves other than the sciatic nerve, all of those nerves are associated with the Veteran's lower extremity and he is already in receipt of separate 20 percent ratings for moderate incomplete paralysis for the sciatic nerve which affects the bilateral lower extremities.  Assigning a separate rating for mild incomplete paralysis of the other nerves of the Veteran's lower extremities is not warranted as doing so would constitute pyramiding given the commonality of symptoms.  38 C.F.R. § 4.14.

		iii.  Conclusion

In sum, the Board finds that the evidence described above shows that, beginning November 3, 2004, the Veteran's service-connected chronic lumbar strain resulted in left lower extremity radiculopathy manifested by mild sensory and functional impairment, which more nearly approximates a mild disability, and does not more nearly approximate moderate or severe incomplete paralysis or complete paralysis as contemplated by DC 8520 at any point prior to August 6, 2012.  Further, in the absence of any objective findings of right lower extremity radiculopathy prior to August 6, 2012, a separate rating is not warranted.
  
Since August 6, 2012, the Veteran's service-connected chronic lumbar strain resulted in bilateral lower extremity radiculopathy manifest by a moderate sensory and functional impairment, which more nearly approximates a moderate disability, and does not more nearly approximate severe incomplete paralysis or complete paralysis at any point during the appeal as contemplated by DC 8520.

Therefore, based on the foregoing, the Board finds that the Veteran experienced radiculopathy in his left lower extremity, which is manifested by a mild sensory and functional impairment of the sciatic nerve, as of November 3, 2004, but no earlier, and radiculopathy to his lower extremities, which is manifested by moderate symptoms of the sciatic nerve, as of August 6, 2012, but no earlier.  As a result, the Veteran's radiculopathy of the left lower extremity warrants a 10 percent rating, but no higher, under DC 8520 as of November 3, 2004, and his radiculopathy of the bilateral lower extremities warrants a 20 percent rating, but no higher, under DC 8520 as of August 6, 2012.   

	D.  Other Considerations

In reaching its conclusion, the Board acknowledges the Veteran's belief that his back and radicular symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's back, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbosacral strain with bilateral lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout each period on appeal, except during the period of hospitalization for which a total rating has been assigned.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbosacral strain with radiculopathy with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased strength, decreased endurance, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by the 40 percent rating assigned under the General Rating Formula.  Therefore, there are no additional symptoms of the Veteran's service-connected chronic lumbar strain that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited range of motion, as a result of his low back symptomatology.  Moreover, he has been assigned separate ratings for the associated neurological impairment caused by his back disability. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

While entitlement to SMC has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the grant of a temporary total disability rating in this decision could be the basis of entitlement to SMC at an earlier date than that currently assigned, the Board has referred that issue to the AOJ for initial consideration in the introductory section above.  In this regard, the Board notes that, to warrant SMC benefits, the Veteran must be in receipt of separate ratings that combine to 60 percent in addition to his total disability rating for hospitalization.  38 U.S.C.A. § 1114(s).  However, during the course of the appeal the Veteran has had benefits terminated, increased, and awarded, some of which are being remanded herein.  The outcome of the remanded issues could impact the Veteran's eligibility for SMC benefits.  As such, the Board has declined to decide that issue pending readjudication of the remanded issues pursuant to the remand directives.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In the instant case, the Board notes that, in a June 2013 rating decision, the Veteran was awarded a TDIU as of October 23, 2008, based, in part, on his back disability with associated radiculopathy.  Consequently, a TDIU is moot as of October 23, 2008.  Furthermore, with regard to the appeal period prior to such date, the Board notes that such claim was considered and denied by the RO in May 2004, November 2006, and December 2009 rating decisions.  The Veteran did not appeal such decisions, nor has he appealed the June 2013 rating decision with respect to the propriety of the assigned effective date for his TDIU.  Such adjudications reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's lumbosacral strain.  The Board also finds that a temporary total evaluation is appropriate from November 27, 2011, but no earlier, through February 29, 2012.  The Board further finds that the assignment of a separate 10 percent rating, but no higher, for left lumbar radiculopathy as of November 3, 2004, but no earlier, and separate 20 percent ratings, but no higher, for bilateral lumbar radiculopathy as of August 6, 2012, but no earlier, was proper.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the temporary total rating assigned herein, and the Veteran's claim for increased ratings is otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 40 percent for lumbosacral strain is denied.

A total disability rating due to hospital treatment in excess of 21 days for the period from November 27, 2011, through February 29, 2012, is granted, subject to the laws and regulations governing payment of monetary benefits.

The assignment of a separate rating for left lumbar radiculopathy, evaluated as 10 percent disabling as of November 3, 2004, and 20 percent disabling as of August 6, 2012, was proper; the appeal is denied.

The assignment of a separate rating for right lower extremity radiculopathy, evaluated as 20 percent disabling as of August 6, 2012, was proper; the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Regarding the Veteran's head injury residuals and TBI claims, the Board finds that a new VA examination is necessary in order to determine which of the Veteran's symptoms are attributable to his TBI, and which symptoms are attributable to his separately service-connected posttraumatic stress disorder (PTSD) with depressive disorder, personality disorder, and cocaine and heroin abuse dependence due to military sexual trauma.  Specifically, the Board notes that, since October 23, 2008, TBI claims are rated under a unique structure outlined in 38 C.F.R. § 4.124a, DC 8045.  This rating criteria provides that cognitive impairment TBI residuals (such as decreased memory, concentration, attention, and executive functions of the brain) should be rated based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  This table includes various facets of TBI residuals, including memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; and subjective symptoms.  For each facet, a level of impairment must be identified, ranging from 0 to 3, and a 5th level is available for "total" impairment.  If no facet is evaluated as "total," VA is to assign a disability rating based on the highest level of impairment identified for any individual facet.  The impairment levels with corresponding disability percentages are as follows:  level 0 warrants a noncompensable rating; level 1 warrants a 10 percent rating; level 2 warrants a 40 percent rating; and level 3 warrants a 70 percent rating.  Id.

However, as noted above, VA may not assign more than one evaluation based on the same manifestation of a disability.  As such, in situations where conditions rated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table (i.e. memory and concentration impairment) overlap with symptoms of distinct comorbid diagnoses, VA is to attribute the overlapping symptom to whichever disability and diagnostic code allows for the highest rating for the overall level of impaired functioning due to both conditions.  See 38 C.F.R. § 4.124a, DC 8045, Note (1).  Conversely, if the manifestations are clearly separable, VA may assign a separate evaluation for each condition.

In the instant case, the Veteran underwent a TBI examination in July 2012 and the examiner assigned a level 2 rating for the memory, attention, concentration, and executive functions facet.  Importantly, this was the sole level 2 rating assigned and it is thus the basis of the Veteran's 40 percent disability rating for TBI.  Thereafter, in November 2013 the Veteran underwent a VA PTSD examination at which time the examiner stated that the Veteran's PTSD and TBI symptoms were intertwined and specifically noted that the Veteran's impaired concentration was attributable to his PTSD.  The Veteran's PTSD is not service-connected as a residual of his TBI.  

As noted, in situations where distinct comorbid diagnoses (in this case, PTSD) overlap with those used to assign the highest disability rating under DC 8045 (in this case, impaired concentration), VA is to attribute the overlapping symptom to whichever disability and diagnostic code allows for the highest rating for the overall level of impaired functioning due to both conditions.  See 38 C.F.R. § 4.124a, DC 8045, Note (1).  Here, because the Veteran's PTSD symptoms overlap with those in the memory and concentration facet (the Veteran's sole level 2 facet), and the symptoms attributable to each cannot clearly be differentiated, the Veteran may not be awarded separate evaluations under both DCs 8045 and 9411 based on the same symptoms.  Allowing the Veteran to receive a 40 percent rating for TBI and a 70 percent rating for PTSD based in part on the same symptoms constitutes impermissible pyramiding.  As such, a remand is necessary to attempt to distinguish the symptoms related to TBI from those related to PTSD.  Notably, it is to the Veteran's advantage to keep the 70 percent rating under DC 9411 for PTSD and be assigned a 10 percent rating under DC 8045 for his TBI based on his level 1 rating in facets other than the memory and concentration facet.  

Turning to the Veteran's claim for service connection for a left shoulder disorder, another VA examination is also required prior to adjudication of this claim.  Specifically, pursuant to the October 2007 Board remand, an examination and opinion were obtained in August 2012.  While the examiner did opine that the Veteran's service-connected right shoulder disability did not cause his diagnosed left shoulder disorder, an opinion was not provided regarding any possible aggravation of the Veteran's left shoulder disorder by his service-connected right shoulder disability.  Furthermore, while the examiner noted the January 1987 service treatment record documenting a report of bilateral shoulder pain, she later indicated that there were no left shoulder complaints or conditions noted in the Veteran's service treatment records.  Given the foregoing, the Board finds that remand for another VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination(s) to differentiate the symptoms attributable to his TBI and those attributable to his PTSD and to determine the nature and etiology of his claimed left shoulder disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

TBI

(a)  Is it possible to differentiate what symptoms are attributable to the Veteran's PTSD and what symptoms are attributable to the Veteran's TBI?

(b)  If it is possible to differentiate what symptoms are attributable to the Veteran's PTSD and what symptoms are attributable to his TBI, please specify what symptoms are related to each disability.  The examiner should specifically discuss the finding in the November 2013 PTSD examination that the Veteran's concentration problems are related to his PTSD and the July 2012 TBI examination that determined that the Veteran's memory, attention, concentration, and executive functions facet warranted the designation of a level 2 impairment.

(c)  If the examiner determines that it is not possible to differentiate the symptoms attributable to the Veteran's comorbid disabilities, s/he should address the November 2013 PTSD examiner's finding that the symptoms could be differentiated.


Left Shoulder Disorder

(a)  Identify all current diagnoses of the Veteran's left shoulder.

(b)  For each diagnosed left shoulder disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his January 1987 complaint of bilateral shoulder pain or his June 1987 fall down a ladder?  

(c)  Is it at least as likely as not that the Veteran's diagnosed left shoulder disorder is caused OR aggravated by his service-connected right shoulder disability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any reduction in his TBI rating that may be necessary after applying Note (1) to 38 C.F.R. 4.124(a), Diagnostic Code 8045.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


